 

EXHIBIT 10.3

 

SUPPORT AGREEMENT

 

Board of Directors

 

September 18, 2008             

First Chester County Corporation

 

 

9 North High Street

 

 

West Chester, PA   19381

 

 

 

RE:                              Franklin Financial Services Corporation
Support Agreement (this “Support Agreement”)

 

Dear Ladies and Gentlemen:

 

Reference is made to that certain Agreement and Plan of Merger, dated of even
date herewith by and among, First Chester County Corporation (“Parent”), First
National Bank of Chester County (“Parent Bank”) and American Home Bank, National
Association (“AHB”) (the “Merger Agreement”).

 

Intending to be legally bound hereby, Franklin Financial Services Corporation
(“Franklin”), represents, warrants, covenants and agrees as follows:

 


1.                                       CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED SHALL HAVE THE MEANINGS GIVEN SUCH TERMS IN THE MERGER
AGREEMENT AND THE TERM “FRANKLIN” AS USED IN THIS AGREEMENT SHALL BE DEEMED TO
INCLUDE ANY SUBSIDIARY (AS THAT TERM IS USED IN THE MERGER AGREEMENT),
SUCCESSOR, ASSIGNEE, TRANSFEREE OR CONTROLLED BUSINESS ENTITY OF FRANKLIN.


 


2.                                       FRANKLIN REPRESENTS, WARRANTS,
COVENANTS AND AGREES THAT NEITHER IT NOR ANY OF ITS SUBSIDIARIES OR CONTROLLED
BUSINESS ENTITIES (I) BENEFICIALLY OWN, HOLD OR CONTROL (AS DEFINED IN
RULE 13D-3 OF THE EXCHANGE ACT) SHARES OF PARENT COMMON STOCK AS OF THE DATE OF
THIS SUPPORT AGREEMENT; (II) WILL DIRECTLY ACQUIRE ANY SHARES OF PARENT COMMON
STOCK PRIOR TO THE EFFECTIVE DATE OF THE MERGER AGREEMENT; AND (III) OTHER THAN
AS PROVIDED IN THE INVESTMENT LETTER AGREEMENT, DATED APRIL 26, 2001, BY AND
BETWEEN AHB AND FRANKLIN AND THE AGREEMENT, DATED JULY 10, 2007, BY AND AMONG
FRANKLIN, AHB AND CERTAIN OTHER PERSONS, RELATING TO AMERICAN CONSTRUCTION
MORTGAGE, INC., HOLD OR OWN, DIRECTLY OR INDIRECTLY, ANY OPTIONS, WARRANTS OR
OTHER SECURITIES CONVERTIBLE TO THE COMMON STOCK OF AHB OR ANY OTHER FORM OF
CAPITAL STOCK OF AHB.


 


3.                                       ON THE EFFECTIVE DATE OF THE MERGER,
THE INVESTMENT LETTER AGREEMENT, DATED APRIL 26, 2001, BY AND AMONG FRANKLIN AND
AHB WILL TERMINATE AND BECAME NULL AND VOID.


 


4.                                       COVENANTS OF FRANKLIN

 

1-1

--------------------------------------------------------------------------------


 


(A)                                  UNTIL THE EARLIER OF (1) MAY 1, 2009,
(2) THE DATE OF THE AHB SHAREHOLDERS MEETING TO APPROVE THE MERGER AGREEMENT, OR
ANY ADJOURNMENT THEREOF, IF AND ONLY IF THE AHB SHAREHOLDERS DO NOT APPROVE THE
MERGER AGREEMENT AT SUCH MEETING, OR (3) TERMINATION OF THE MERGER AGREEMENT IN
ACCORDANCE WITH ITS TERMS, FRANKLIN SHALL NOT, WITHOUT THE WRITTEN CONSENT OF
PARENT (I) DIRECTLY OR INDIRECTLY SELL, ENCUMBER OR OTHERWISE TRANSFER ANY OF
THE AHB SHARES OWNED BY FRANKLIN OR CAUSE OR PERMIT ANY OF THE AHB SHARES OWNED
BY FRANKLIN TO BE SOLD OR OTHERWISE TRANSFERRED; (II) NEGOTIATE, OR HAVE
DISCUSSIONS OR CONTACT WITH ANY THIRD PARTY OTHER THAN PARENT REGARDING THE SALE
OR TRANSFER OF THE AHB SHARES OWNED BY FRANKLIN; (III) ENTER IN ANY AGREEMENT TO
SELL, EXCHANGE OR TRANSFER ANY OF THE AHB SHARES OWNED BY FRANKLIN; OR
(IV) PURCHASE ANY PARENT COMMON STOCK OR AHB COMMON STOCK.


 


(B)                                 UNTIL THE EARLIER OF (1) MAY 1, 2009,
(2) THE DATE OF THE AHB SHAREHOLDERS MEETING TO APPROVE THE MERGER AGREEMENT, OR
ANY ADJOURNMENT THEREOF, IF AND ONLY IF THE AHB SHAREHOLDERS DO NOT APPROVE THE
MERGER AGREEMENT AT SUCH MEETING, OR (3) THE TERMINATION OF THE MERGER AGREEMENT
IN ACCORDANCE WITH ITS TERMS, FRANKLIN SHALL NOT, WITHOUT THE WRITTEN CONSENT OF
PARENT, EXERCISE, SELL OR ASSIGN ANY WARRANTS, OPTIONS OR SECURITIES CONVERTIBLE
INTO SHARES OF AHB COMMON STOCK OWNED BY FRANKLIN.


 


5.                                       FRANKLIN  HEREBY  REPRESENTS  AND 
WARRANTS THAT  FRANKLIN OR  A SUBSIDIARY  OF FRANKLIN OWNS OF RECORD AND
BENEFICIALLY (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), GOOD AND VALID
TITLE TO ALL OF THE SHARES OF THE CAPITAL STOCK OF AHB AND WARRANTS TO ACQUIRE
SHARES OF CAPITAL STOCK OF AHB, SHOWN ON EXHIBIT A ATTACHED HERETO, FREE AND
CLEAR OF ANY AND ALL MORTGAGES, LIENS, ENCUMBRANCES, CHARGES, CLAIMS,
RESTRICTIONS, PLEDGES, SECURITY INTERESTS, VOTING TRUSTS OR AGREEMENTS, OR
IMPOSITIONS, EXCEPT AS OTHERWISE DISCLOSED ON EXHIBIT A, AND SUCH SHARES
REPRESENT ALL OF THE SHARES, OR RIGHTS TO ACQUIRE SHARES, OF CAPITAL STOCK OF
AHB OWNED BY FRANKLIN.  FOR PURPOSES HEREOF, THE SHARES OF CAPITAL STOCK OF AHB
AND THE WARRANTS TO ACQUIRE SHARES OF CAPITAL STOCK OF AHB SET FORTH ON
EXHIBIT A ATTACHED HERETO, AND ANY SUCH SHARES AND OPTIONS HEREAFTER ACQUIRED BY
AHB, SHALL BE REFERRED TO HEREIN AS THE “STOCK”.


 


6.                                       FRANKLIN WILL VOTE, OR CAUSE TO BE
VOTED, ALL OF THE STOCK IN PERSON OR BY PROXY, (A) FOR APPROVAL OF THE MERGER
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY AT ANY MEETING OF THE AHB
SHAREHOLDERS DULY HELD FOR SUCH PURPOSE, AND (B) AGAINST ANY ACTION OR PROPOSAL
THAT IS INTENDED, OR COULD REASONABLY BE EXPECTED, TO IMPEDE, INTERFERE WITH,
DELAY, OR ADVERSELY AFFECT THE TRANSACTIONS CONTEMPLATED BY THE MERGER
AGREEMENT.


 


7.                                       FRANKLIN WILL NOT, NOR WILL FRANKLIN
PERMIT ANY PERSON UNDER FRANKLIN’S “CONTROL” (AS DEFINED FOR PURPOSES OF
RULE 144 UNDER THE SECURITIES ACT) TO, DEPOSIT ANY OF THE STOCK IN A VOTING
TRUST OR SUBJECT THE STOCK TO ANY ARRANGEMENT WITH RESPECT TO THE VOTING OF THE
STOCK IN ANY MANNER INCONSISTENT WITH THIS SUPPORT AGREEMENT.

 

1-2

--------------------------------------------------------------------------------


 


8.                                       UNTIL THE FIRST ANNIVERSARY DATE OF THE
EFFECTIVE DATE OF THE MERGER AGREEMENT, DURING EACH OF THE FOUR SUCCESSIVE THREE
MONTH PERIODS COMMENCING ON THE EFFECTIVE DATE OF THE MERGER, FRANKLIN SHALL
NOT, WITHOUT PRIOR WRITTEN NOTICE TO PARENT (I) DIRECTLY OR INDIRECTLY SELL,
ENCUMBER OR OTHERWISE TRANSFER MORE THAN 30,000 OF THE SHARES OF PARENT COMMON
STOCK RECEIVED BY FRANKLIN IN EXCHANGE FOR THE AHB SHARES OWNED BY FRANKLIN (THE
“EXCHANGED STOCK”) OR CAUSE OR PERMIT SUCH NUMBER OF SHARES OF THE EXCHANGED
STOCK TO BE SOLD OR OTHERWISE TRANSFERRED; OR (II) ENTER INTO ANY AGREEMENT TO
SELL, EXCHANGE OR TRANSFER MORE THAN SUCH NUMBER OF SHARES OF THE EXCHANGED
STOCK.


 


9.                                       IRREPARABLE DAMAGE WOULD OCCUR IN THE
EVENT ANY OF THE PROVISIONS OF THIS SUPPORT AGREEMENT WERE NOT PERFORMED IN
ACCORDANCE WITH THE TERMS HEREOF AND, THEREFORE, PARENT SHALL BE ENTITLED TO
SPECIFIC PERFORMANCE OF THE TERMS HEREOF, IN ADDITION TO ANY OTHER REMEDY AT LAW
OR EQUITY WHICH IT MAY BE ENTITLED.


 


10.                                 THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY FRANKLIN DOES NOT, AND THE PERFORMANCE OF FRANKLIN OF ITS OBLIGATIONS
HEREUNDER WILL NOT, CONSTITUTE A VIOLATION OF, CONFLICT WITH, RESULT IN A
DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT
IN A DEFAULT) UNDER, OR RESULT IN THE CREATION OF ANY LIEN ON ANY OF SUCH STOCK
UNDER, ANY CONTRACT, COMMITMENT OR AGREEMENT, TO WHICH FRANKLIN IS A PARTY OR BY
WHICH FRANKLIN IS BOUND.


 


11.                                 FRANKLIN UNDERSTANDS AND ACKNOWLEDGES THAT
PARENT IS ENTERING INTO THE MERGER AGREEMENT IN RELIANCE UPON FRANKLIN’S
EXECUTION, DELIVERY AND PERFORMANCE OF THIS SUPPORT AGREEMENT.


 

 

 

FRANKLIN FINANCIAL SERVICES
CORPORATION

 

 

 

 

 

 

 

 

                                                /s/ William E. Snell, Jr.

 

 

By:                              William E. Snell, Jr.

 

 

Title:                     President and CEO

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

FIRST CHESTER COUNTY
CORPORATION

 

 

 

 

 

                                                /s/ John A. Featherman, III

 

 

By:                              John A. Featherman, III

 

 

Title:                     Chairman and Chief Executive
Officer

 

1-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

356,708 shares of Common Stock (subject to passivity commitments made to the
Federal Reserve)

 

 

20,000 Warrants

 

--------------------------------------------------------------------------------